Citation Nr: 0313445	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  97-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for a low back disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected grand mal epilepsy.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1981 to March 1984.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for a low back disorder and denied an evaluation 
in excess of twenty percent for grand mal epilepsy.  By a 
Board decision issued in January 1998, the claims were 
remanded to the RO for further development.  Additional 
development has been conducted, and the claims now return to 
the Board.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The preponderance of the evidence is unfavorable to the 
veteran's claim that he has a current back disorder which was 
incurred in or is etiologically related to his service.

3.  The veteran's service-connected epilepsy requires 
continuous use of medication, but has not been manifested by 
a major episode (seizure) since 1994, although the veteran 
reported minor episodes, diagnosed as focal muscle seizures, 
several times a month, with muscle twitching lasting one to 
two minutes, or, more recently, "absence" episodes 
characterized by an absent stare, averaging two or three 
times a week, but none of these episodes involve loss of 
consciousness or post-ictal impairment. 


CONCLUSIONS OF LAW

1.  The veteran did not incur a current chronic low back 
disorder in service, or as a result of service or any 
service-connected disability, nor may such incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2002).

2.  The schedular criteria for an evaluation in excess of 20 
percent for a seizure disorder, characterized as grand mal 
epilepsy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.124a, Code 8910 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a back disorder in 
service.  The veteran also contends that his service-
connected epilepsy is more severely disabling than the 
current evaluation assigned, a 20 percent evaluation, 
reflects.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was notified, by a September 1995 rating 
decision, that the evidence of record did not establish 
entitlement to service connection for a back disorder, and 
that there was no evidence that the veteran sought treatment 
for a back disorder until 1990, more than five years after 
his service separation.  This rating decision also discussed 
the evidence as to the severity of the veteran's epilepsy, 
and explained the RO's determination that the veteran's 
symptoms of epilepsy warranted an increased evaluation to 20 
percent, but no higher rating.  

By a statement of the case (SOC) issued in October 1995, the 
veteran was again informed of the criteria for service 
connection for a back disorder and of the criteria for the 
evaluation levels in excess of 20 percent for a seizure 
disorder.  The veteran was provided a summary of the evidence 
and the RO's interpretation of that evidence by a 
supplemental statement of the case (SSOC) issued in July 
1997.

The veteran was notified of the additional evidence required 
to substantiate his claims, and of the efforts VA would make 
to assist him, including VA examination, by a Board Remand in 
January 1998.  He was again notified of the information 
necessary to substantiate his claims by a March 1998 letter 
in which the RO advised him that he should identify any 
pertinent VA, private or other medical treatment or 
evaluation for either his back disorder or his seizure 
disability.  The RO also requested names and addresses of 
treatment providers and requested that the veteran provide 
authorizations for release of information.  

By an October 1998 letter, when the veteran failed to respond 
to the March 1998 letter, the RO again requested that same 
information.  

In a January 1999 response, the veteran's attorney stated 
that the veteran had not received care at any facility or 
from any provider other than VA, with the exception of Dr. 
R.P.  A release of information for records from Dr. R.P. was 
attached.  

By a letter dated in December 2000, the RO advised the 
veteran that, in light of the change in his representation 
following the death of his attorney, he was again being 
afforded the opportunity to furnish clinical records from any 
provider who treated him for a back injury and to provide 
authorization for release of records from Dr. G.A.S. and Dr. 
G.B.K.  The RO noted that records obtained pursuant to the 
veteran's authorizations for release of records from Dr. R.P. 
were limited, and did not appear to be complete.  The RO also 
afforded the veteran another opportunity to clarify the facts 
and circumstances of the November 1983 automobile accident in 
which he had reported injuring his back, and to identify the 
providers who treated him following a skiing accident in the 
1970s.  

The veteran provided a release of information for Fountain 
Valley Regional Hospital, but that facility stated that they 
were unable to locate any records for the veteran.  
Responding the RO's request for records, Fountain Valley 
stated that they kept some records longer than 7 to 10 years, 
but had no records for the veteran.

In a February 2001 letter, the veteran's attorney responded 
that there was no clinical treatment in the 1970s, and that 
VA had all the medical records required to make a decision.  
In an April 2002 letter, the veteran's attorney requested 
that the RO provide a decision based on the evidence of 
record, and reiterated that VA had all records necessary to 
make a decision.

As discussed, the Board's January 1998 Remand, and RO letters 
issued in 1998 and 2000, notified the veteran that it was his 
responsibility to submit or identify clinical evidence in 
support of his claim, such as statements from doctors who 
treated him during or shortly after service, and to provide 
authorization for release of information the RO was to 
obtain.  The veteran has been informed of the medical 
evidence and opinion required, and VA has attempted to assist 
him to obtain that evidence by affording an examination.  In 
particular, the veteran was afforded VA examination to obtain 
a medical nexus opinion in July 2001.  The veteran has been 
afforded several opportunities to submit or identify 
additional information or evidence, and has stated that there 
is no additional evidence.  VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

The veteran was again informed, by an October 2002 SSOC, of 
the criteria for service connection, of the criteria for an 
evaluation in excess of 20 percent for epilepsy, and of VA's 
duties to assist and notify the veteran.  He was specifically 
told that the opinion of the examiner who conducted the July 
2001 examination was that it was not likely that his 
currently degenerative changes of the back were the result of 
a motor vehicle accident incurred in service.  The RO also 
specifically notified the veteran of the provisions of the 
VCAA and regulations specifying VA's duties to the veteran.

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, the 
RO, after obtaining service medical records, submitted a 
second request to assure that no additional records were 
available.  The RO also obtained the veteran's VA medical 
records, afforded the veteran VA examinations, including an 
examination in July 2001, in which the examiner was requested 
to provide an opinion regarding the veteran's claim.  The 
veteran provided personal testimony.  In addition, the RO 
obtained records from each non-VA provider the veteran 
identified and authorized release of records.  The duty to 
assist the veteran to develop the claim has been met.

The Board's Remand, the 1998 and 2000 letters from the RO, 
and the exchange of correspondence with the veteran's 
attorney, have met the duties to inform the veteran of the 
evidence necessary to substantiate his claims, to notify him 
regarding his responsibility and VA's responsibility for 
obtaining such evidence, and the duty to assist him in 
developing the facts of the claim, including as specified in 
the VCAA.  Moreover, the veteran is represented by an 
attorney, and the attorney's correspondence reflects that the 
attorney is aware of the VCAA and the provisions of that 
enactment.  There is no further duty to assist or notify the 
veteran, and appellate review may proceed.  

1.  Claim for service connection for a low back disorder

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for diseases defined as chronic, to include 
arthritis, and manifested, generally to a degree of 10 
percent or more, within a specified presumptive period after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

A veteran is also entitled to service connection for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).

Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service induction examination, conducted in 
September 1980, discloses that his spine and musculoskeletal 
system were normal.  He did not indicate, in the history he 
completed, that he had back trouble, nor does the medical 
history completed by the physician indicate a history of back 
trouble or injury.  In November 1983, the veteran reported 
that the car he was driving struck a tree.  He reported 
private emergency hospitalization.  After his release, the 
veteran had a hematoma and discoloration of the chest, and a 
swollen forehead; in addition, three abdominal stitches were 
removed.  In January 1984, the veteran was assessed as unfit 
for further service because of a seizure disorder.

In a July 1990 letter, G.B.K., MD, noted that the veteran 
reported a skiing accident in the 1970s.  Dr. K. further 
stated that the veteran "did sustain an injury to the low 
back and continues to complain of chronic low back pain." 

At a personal hearing conducted in March 1997, the veteran 
testified that he "wrenched his back" in the November 1983 
motor vehicle accident which was incurred during his service.

In an April 1997 letter, W.K.S., DC, stated that he began 
treating the veteran in April 1993 for a chronic low back 
problem.  He stated that, after review of the veteran's 
clinical records dating back to 1982 and his military 
reports, it was his opinion that the veteran's lower back 
problems were related to an injury sustained during military 
service.  

The Board's January 1998 Remand directed the RO to obtain 
reports of radiologic examinations of the veteran's back 
conducted at Fountain Valley Community Hospital as part of 
the treatment of the November 1983 automobile accident.  
Following the RO's request for these records, Fountain Valley 
indicated that they normally retained "some" records longer 
than 7 to 10 years, but had no records for the veteran. 

On VA examination conducted in May 1999, the veteran reported 
that after his service discharge, he began to see a 
chiropractor, Dr.S., who conducted radiologic examinations of 
his back and gave him a series of adjustments to his back and 
directed the veteran to perform a program of exercises for 
his back, including back stretches.  He reported that he lost 
an average of five or six days of work per year because of 
back pain.  The veteran reported that he continued to work 
full-time, taking an average of 5 to 10 days a year of sick 
leave due to his back pain.

The examiner noted that there were no records in the service 
medical records folder regarding chronic low back pain while 
the veteran was in service.  The examiner noted that no 
records had been obtained from Dr. G.A.S., the chiropractor 
who treated him proximate to service, nor were any records 
obtained from Fountain Valley Hospital which might indicate 
whether the veteran was examined for back injuries following 
an automobile accident in service.  The examiner concluded 
that, since the clinical records from the veteran's service 
did not mention chronic back pain or back injury and no other 
records could be obtained, the relationship of the veteran's 
chronic low back pain to his service could not be determined.

A September 1998 private clinical record from Dr. R.P. 
reflects that the veteran reported low back pain of two 
years' duration.  Radiologic examination disclosed 
degenerative disc disease, L5-S1, with facet arthritis 
bilaterally.

On VA examination conducted in July 2001, the veteran 
reported onset of chronic low back pain following a motor 
vehicle accident in service.  The veteran reported that he 
had an acute episode of low back pain in May 2001, with some 
numbness in both legs.  The veteran reported that magnetic 
resonance imaging (MRI) conducted at that time revealed a 
swollen L4-5 disc.  The veteran complained of fairly constant 
back pain which was aggravated by increased activity.  He 
reported constant sacroiliac pain, right buttock.  The 
veteran had range of motion of the back to 85 degrees of 
flexion and 30 degrees of extension.  The veteran complained 
of discomfort with extremes of motion.  Weight-bearing gait 
was within normal limits.  There was no evidence of muscle 
spasm.  Muscle strength of the back appeared normal in 
flexion and extension.  Radiologic examination reviewed 
revealed minimal joint space narrowing at L5-S1 with facet 
arthropathy at L5-S1.  The examiner assigned a diagnosis of 
mild degenerative disc disease and facet arthropathy, 
lumbosacral.  The examiner noted that the veteran was under 
the impression that he had marked changes in the SI 
(sacroiliac) joint, with bone on bone, but the examiner noted 
that this was not documented on radiologic examinations.  The 
examiner noted in particular that the veteran's subjective 
complaints were supported "by very little in the way of 
objective findings."  The examiner stated that there was no 
evidence of radiculopathy and minimal x-ray changes.  The 
examiner concluded that it was less likely than not that the 
veteran's current low back disorder was the result of a motor 
vehicle accident which occurred in 1983.  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In this case, the veteran has established that he incurred an 
in-service motor vehicle accident.  Even though there was no 
specific report of injury to the back, certainly, the veteran 
could have injured his back at that time, and his report that 
he underwent radiologic examination of the back after the 
accident is consistent with such a possibility.  

However, as noted above, the fact that an in-service injury 
occurred is not sufficient under the governing statutes to 
establish service connection.  The veteran must establish 
that the claimed disorder is present, and must establish that 
the present disorder is linked to the injury in service.  The 
veteran has established that he hasa current back disorder, 
diagnosed as mild degenerative disc disease and facet 
arthropathy, lumbosacral.  However, the preponderance of the 
evidence is against a finding that the veteran has 
establishedthat there is a nexus, or link, between the motor 
vehicle accident sustained in 1983 and the current diagnosis 
of mild degenerative disc disease and facet arthropathy, 
lumbosacral.

In particular, there is no evidence that the veteran 
complained of back pain in service following his motor 
vehicle accident.  There is no evidence that he sought 
medical treatment for a back disorder or discussed his back 
pain with a medical professional prior to 1990.  The evidence 
of record reflects that, when the veteran reported back pain 
in 1990, he apparently attributed it to an injury he incurred 
prior to service.  Arthritis may be presumed service-
connected if it is manifested to the required degree within 
one year after service separation.  However, in this case, 
there is no clinical evidence that the veteran developed 
arthritis of the back within one year after his service 
separation, and the presumption of service connection is not 
applicable.

The veteran has reported that he had back pain in service, 
even though he did not seek treatment for it, and has 
reported that he had back pain continuously after service.  
However, there is no clinical evidence of any treatment of 
back pain prior to 1993.  The record establishes that the 
veteran's reports about whether he experienced back pain 
prior to service, whether he had back pain during service 
before or after the 1983 motor vehicle accident, or 
continuously after service, have varied.  Dr. R.P.'s 
statement that the veteran complained of increased back pain 
of two years' duration contradicts, or fails to support, the 
veteran's contention that his back pain was of such long-
standing duration as to be related to an injury in service.  
The Board finds that the veteran's credibility is diminished 
by the conflicting reports he has provided about the 
circumstances of his accident and the onset and duration of 
back pain.  In particular, the Board finds that the veteran's 
report of chronic back pain following service is of little 
persuasive value.

The veteran reported, at his May 1999 VA examination, that 
after his service discharge, he sought treatment from a 
chiropractor, Dr. S.  In his August 1997 statement of record, 
Dr. S. indicated that he first began treating the veteran for 
back pain in 1993.  The Board notes that Dr. G.B.K., whose 
1990 clinical note reflects that the veteran reported having 
back pain since a skiing accident in the 1970s, evaluated the 
veteran's neurologic disorder; the veteran did not seek 
treatment from Dr. G.B.K. for back pain.  Thus, the clinical 
evidence clearly establishes that the veteran began seeking 
treatment for back pain in 1993, approximately 10 years after 
his service discharge.  This fact is somewhat contradictory 
to the veteran's report of chronic and continuous back pain 
following service.

Dr. S. has offered an opinion, which he indicated was based 
on review of the veteran's records and on the report of 
history provided by the veteran, that the veteran's current 
back disorder was due to the injury in service.  This is the 
only evidence of record, other than the veteran's own 
statements, that is favorable to the veteran.  The persuasive 
value of this opinion is diminished because Dr. S. did not 
indicate what medical diagnosis he had assigned to the 
veteran's low back disorder, and only stated generally that 
the veteran's current back disorder was related to his 
service, without identifying what back disorder or 
symptomatology was linked to the veteran's service.  
Moreover, although Dr. S. stated that he had treated the 
veteran since 1993, no clinical records other than the August 
1997 statement were provided.  The persuasive value of this 
opinion is also diminished by the contradictions of record in 
the history reported by the veteran.

The examiner who conducted the July 2001 VA examination 
concluded that it was less likely than not that the veteran's 
mild degenerative disc disease was related to a motor vehicle 
accident the veteran sustained in service.  The Board finds 
that his opinion is highly persuasive because the VA examiner 
conducted a thorough examination, which included discussion 
of the veteran's history, his report of the accident in 
service, and his work history after service.  The seven-page 
examination report describes examination of all major joints, 
with range of motion, examination of the veteran's reflexes, 
observation of the veteran's gait, posture, examination of 
the back muscles, among other findings.  Moreover, the 
examiner discussed the examination findings in light of the 
veteran's complaints and understanding of his current back 
disorder.  The Board finds this opinion more persuasive than 
Dr. S's opinion, because the examiner has fully described the 
clinical findings and history on which he based the opinion, 
has discussed his consideration of the veteran's report of 
his history and noted the veteran's understanding of his 
current clinical condition, and has identified the back 
disorder to which the opinion is related.

After weighing the absence of clinical confirmation that the 
veteran had back pain in service, and the absence of clinical 
confirmation that the veteran sought treatment for back pain 
prior to 1993, and after comparing the persuasive value of 
the medical opinion favoring the veteran's claim to the 
persuasive value of the medical evidence weighing against the 
veteran's claim, the Board finds that the preponderance of 
the evidence is against the veteran's claim that he incurred 
a current back disorder in service.

The preponderance of the evidence is against the claim, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
resolution.  The claim must be denied.

2.  Claim for increased evaluation for epilepsy

Historically, by a rating decision prepared in February 1991 
and issued to the veteran in March 1991, the veteran was 
granted service connection for a seizure disorder, and a 10 
percent evaluation was assigned for that disability under 
Diagnostic Code 8910.  That evaluation was in effect when the 
veteran, through his representative, submitted the December 
1994 claim for an increased evaluation which underlies this 
appeal.  During the appeal, the veteran's service-connected 
disability has been recharacterized as grand mal epilepsy.

In support of the claim for an increased evaluation, the 
veteran submitted August 1994 private medical statements from 
F.F., MD, and J.E., M.D.  These physicians indicated that the 
veteran had been seizure free for four years while off 
medications.  The physicians stated that the veteran was 
alert and oriented, his speech was fluent, and his 
comprehension, repetition and spelling were intact.  He had 
intact finger-nose-finger testing and rapid alternating 
movements.  His gait was steady and had a normal base.  An 
EEG with photic stimulation and hyperventilation and MRI were 
recommended.  Reports of these private studies are not 
associated with the record.

On VA examination conducted in August 1995, the examiner 
concluded that there was a possibility that the veteran had a 
different type of epilepsy than the medications prescribed 
were intended to treat, and changes the veteran's medication 
regimen.  The veteran described "frequent" shivering episodes 
in which his extremities had a fine tremor.  He reported that 
he had to lie down after these episodes, although he did not 
lose consciousness.  He reported that he was seeking 
treatment for these episodes because they were preventing him 
from being promoted in his work as an electrician.  

At a personal hearing conducted in March 1997, the veteran 
testified that he had not experienced a major seizure since 
about 1990, but continued to have several "minor seizures" 
monthly.  He testified that he was unable to get a Class A 
driver's license, which he needed for promotion in his 
employment.  He testified that he had "several" of the minor 
seizures, characterized by shaking of a limb or one side of 
the body.  He testified that he had been able to hide these 
minor seizures, which lasted from one to two minutes.  

On VA examination conducted in May 1999, the veteran reported 
that the last time he lost consciousness with a seizure was 
six to seven years earlier.  He was being followed in the 
epilepsy clinic every six months.  He was taking 500 
milligrams of Valproate twice daily for his seizure disorder.  
He had a license to drive and had been driving since 1994.  
He reported that he would have onset of muscle twitching 
lasting one or two minutes, without loss of consciousness, 
about once per month.  He reported that his girlfriend 
observed him to have a somewhat fixed stare during these 
attacks, but he did not lose consciousness.  He reported that 
he had no post-ictal state after these episodes.  He had not 
told his employer about his history of epilepsy, and feared 
that providing such information would have a negative impact 
on his employment.  He continued to work full-time as an 
electrician.

The veteran was alert and oriented.  His visual acuity was 
within normal limits.  Visual fields were intact to 
confrontation.  Facial sensation was reduced in the 
distribution of cranial nerve V on the right side; motor 
function of cranial nerve V was within normal limits.  There 
was no facial asymmetry.  Motor tone was within normal limits 
in all extremities.  Reflexes were 2+ and symmetric.  There 
was no arm drift on examination with extended arms.  Finger-
to-nose and heel-knee-shin maneuvers were performed 
adequately without evidence of ataxia.  Examination of rapid 
alternating movements of the extremities was within normal 
limits.  The examiner concluded that the neurologic 
examination was essentially normal.

The examiner noted his review of the electroencephalograms of 
record, and concluded that these were consistent with 
epileptiform seizure susceptibility.  The examiner concluded 
that the veteran's seizure disorder was probably a form of 
primary generalized epilepsy rather than a secondary form of 
epilepsy related to head trauma.  Although most likely of a 
congenital nature, the seizure episodes began while the 
veteran was on active duty.  The examiner concluded that the 
veteran's epilepsy was fairly well controlled on his present 
dose of Valproate, and that he currently had focal motor 
seizures about one or two times per month lasting two minutes 
without loss of consciousness or post-ictal impairment.  

VA outpatient clinical records dated in March 2000 reflect 
that the veteran reported having had seizures on awakening, 
which were described as grand mal seizures, with the last 
grand mal seizure reported as having occurred five years 
earlier.  The veteran also reported seizures described as 
staring for second and losing conversations, with the absence 
seizures occurring two or three times per week.  The veteran 
reported that he continued to take Valproate.  

A June 2000 VA treatment note reflects that the veteran was 
advised to increase his dosage of Valproate to 500 milligrams 
3 times daily.  A November 2000 note reflects that the 
veteran's symptoms were well controlled on that regimen.

A July 2001 VA examination reflects that the veteran was 
working full-time selling office equipment.  The veteran 
reported that he had changed jobs because of his back pain 
and back problems.  

The veteran's service-connected seizure disorder, currently 
characterized as grand mal epilepsy, is evaluated under 38 
C.F.R. § 4.124a, Diagnostic Code (DC) 8910.  The various 
forms of epilepsy are evaluated in accordance with a general 
rating formula.  A confirmed diagnosis of epilepsy with 
history of seizures warrants a 10 percent evaluation.  A 10 
percent evaluation is also the minimum evaluation when 
continuous medication is shown necessary for the control of 
epilepsy.  This minimum evaluation will not be combined with 
any other rating for epilepsy.  A 20 percent evaluation is 
warranted when there has been at least 1 major seizure in the 
last 2 years or there have been at least 2 minor seizures in 
the last 6 months.  A 40 percent evaluation requires at least 
1 major seizure in the last 6 months or 2 major seizures in 
the last year, or an average of at least 5 to 8 minor 
seizures weekly.  A 60 percent evaluation requires an average 
of at least 1 major seizure in 4 months over the last year; 
or 9 to 10 minor seizures per week.  Diagnostic Code 8910.

In this case, the veteran has a confirmed diagnosis of 
epilepsy.  The veteran has not experienced a grand mal 
seizure for many years.  The evidence establishes that the 
last grand mal seizure occurred prior to the claim underlying 
this appeal.  Thus, the veteran is not entitled to an 
evaluation in excess of 20 percent based on grand mal 
seizures, since none have occurred.  

However, the veteran continued to have minor seizures, either 
focal motor seizures or absence seizures.  The focal motor 
seizures, which lasted one or two minutes, occurred, 
according the veteran's report, an average of once a month to 
"several times" a month.  The absence seizures which the 
veteran has more recently reported having rather than focal 
motor seizures, which last only a few seconds, occur two or 
three times a week, according to the veteran's report.  The 
Board agrees with the RO's determination that the veteran's 
focal motor seizures or "absence" seizures may be considered 
"minor seizures" for purposes of warranting a 20 percent 
evaluation based on the occurrence of at least 2 minor 
seizures in the last 6 months. 

However, the veteran contends that an evaluation in excess of 
20 percent is warranted.  As noted above, a 40 percent 
evaluation is warranted with an average of at least 5 to 8 
minor seizures weekly.  The veteran reported focal motor 
seizures an average of several times a month during a portion 
of the period of the pendency of this appeal.  The most 
recent clinical treatment notes reflect that he apparently 
does not have these episodes currently, as these are 
controlled by the increased dose of Valproate.  The veteran 
has more recently reported "absence" seizures which occur two 
or three times weekly.  

The Board notes that the veteran testified that, when he was 
working as an electrician, his employer did not know of his 
seizure disorder.  It does not appear that the veteran missed 
work while he was working as an electrician, and there is no 
indication of missed work as a result of the service-
connected disability in his job as a salesman, other than for 
routine medical visits. 

The veteran's own report of the frequency of his minor 
seizures has been accepted as accurate.  The veteran's report 
that the focal motor seizures occurred several times monthly 
does not establish that the veteran met or approximated five 
to eight seizures weekly, so as to warrant a 40 percent 
evaluation.  By the veteran's own report, the absence 
seizures occur, on the average, two or three times weekly.  
The Board finds, as a matter of fact, that this frequency 
does not meet or approximate the criteria of five to eight 
minor seizures weekly so as to approximate the criteria for a 
40 percent evaluation.  

Extraschedular consideration

The Board has considered whether referral is warranted for 
consideration of an increased evaluation for a seizure 
disorder, characterized as grand mal epilepsy, based on 
extraschedular considerations.  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded an evaluation higher than that encompassed by 
the schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  

It is clear that the veteran has not required hospitalization 
for his epilepsy for may years.  He has reported that he 
requires medical treatment every six months, and the clinical 
records are consistent with that report.  The veteran has 
stated that his service-connected seizure disorder has not 
caused him to miss work, although it did prevent him from 
being promoted when he worked as an electrician.  The veteran 
has not indicated that his service-connected seizure disorder 
has resulted in any symptomatology not considered under the 
criteria used evaluate that disability.  

In the absence of evidence of such factors, the Board is not 
required to remand this case to the RO for consideration of 
an extraschedular evaluation in excess of 10 percent.  38 
C.F.R. § 3.321(b); see Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

The appeal for service connection for a low back disorder is 
denied.

The appeal for an evaluation in excess of 20 percent for 
grand mal epilepsy is denied.




		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

